          Case 2:18-bk-20151-ER          Doc 1207 Filed 01/07/19 Entered 01/07/19 12:19:10                       Desc
                                           Main Document    Page 1 of 7

 Attorney or Party Name, Address, Telephone & FAX                   FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 XAVIER BECERRA
 Attorney General of California
 TANIA M. IBANEZ
 Senior Assistant Attorney General
 ALICIA BERRY (SBN 228367)
 300 South Spring Street, Suite 1702
 Los Angeles, CA 90013
 Tel. 213.269.6550 / fax. 213.897.7605
 alicia.berry@doj.ca.gov



     Individual appearing without attorney
     Attorney for: Xavier Becerra, CA Attorney General
                                   UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION
 In re:
                                                                    CASE NO.: 2:18-bk-20151-ER
VERITY HEALTH SYSTEM OF CALIFORNIA, INC.
et al.,                                                             ADVERSARY NO.:
                                                                    (if applicable)
                                                                    CHAPTER: 11
                                                     Debtor(s).




                                    Plaintiff(s) (if applicable).
                             vs.
                                                                                NOTICE OF APPEAL
                                                                           AND STATEMENT OF ELECTION




                               Defendant(s) (if applicable).

Part 1: Identify the appellant(s)

1. Name(s) of appellant(s): _________________________________________________________________________
                            Xavier Becerra, California Attorney General

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:
For appeals in an adversary proceeding.
    Plaintiff
    Defendant
    Other (describe):
For appeals in a bankruptcy case and not in an adversary proceeding.
    Debtor
    Creditor
    Trustee
    Other (describe): Xavier Becerra, California Attorney General


December 2018                                                Page 1                                         Official Form 417A
       Case 2:18-bk-20151-ER             Doc 1207 Filed 01/07/19 Entered 01/07/19 12:19:10                         Desc
                                           Main Document    Page 2 of 7
Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from:
   Order re Sale of Certain of the Debtors' Assets to Santa Clara County Free and Clear filed December 27,
   2018 [Docket No. 1153]; and Memo of Decision Overruling Objections of the California Attorney General
   to the Debtors' Sale Motion filed December 26, 2018 [Docket No. 1146].
2. The date the judgment, order, or decree was entered: 12/27/2018

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
numbers of their attorneys (attach additional pages if necessary):

1. Party: Debtors, Verity Health System of California, et al.
    Attorney:
    SAMUEL R. MAIZEL (Bar No. 189301), samuel.maizel@dentons.com
    JOHN A. MOE, II (Bar No. 066893), john.moe@dentons.com
    TANIA M. MOYRON (Bar No. 235736), tania.moyron@dentons.com
    DENTONS US LLP
    601 South Figueroa Street, Suite 2500, Los Angeles, California 90017-5704
    Tel: (213) 623-9300 / Fax: (213) 623-9924

2. Party: County of Santa Clara
    Attorney:
    GREGORY JONES (Bar No. 229858), gjones@mwe.com
    McDermott Will & Emery
    2049 Century Park East, Suite 3800, Los Angeles, CA 90067-3218, Tel:(310) 284-6140
    JAMES KAPP, jkapp@mwe.com, McDermott Will & Emery
    444 West Lake St Ste 4000, Chicago, IL 60606, Tel: (312) 372-2000

Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)
If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

    Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
    Appellate Panel.


Part 5: Sign below

 /s/ Alicia Berry
_____________________________________________________                    Date: 01/07/2019
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in
§ 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed. R. Bankr. P.
8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that declaration along with the Notice of
Appeal.]


December 2018                                              Page 2                                                Official Form 417A
        Case 2:18-bk-20151-ER           Doc 1207 Filed 01/07/19 Entered 01/07/19 12:19:10                         Desc
                                          Main Document    Page 3 of 7
                                   PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 300 S. Spring Street, Suite 1702, Los Angeles, CA 90013

 A true and correct copy of the foregoing document entitled: NOTICE OF APPEAL AND STATEMENT OF ELECTION
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
 the manner stated below:
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  01/07/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                   Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) 01/07/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
 first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
 judge will be completed no later than 24 hours after the document is filed.




                                                                   Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
 such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
 filed.




                                                                   Service information continued on attached page

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 1/7/2019         Jane Miyamura                                         /s/ Jane Miyamura
 Date               Printed Name                                        Signature




December 2018                                             Page 3                                               Official Form 417A
Case 2:18-bk-20151-ER      Doc 1207 Filed 01/07/19 Entered 01/07/19 12:19:10          Desc
                             Main Document    Page 4 of 7



                    Verity Health Systems of California, Inc.
                                      Current Service List


   SAM J. ALBERTS                                  DANIEL S. BLECK
   DENTONS US LLP                                  MINTZ, LEVIN, ET AL.
   1900 K Street NW                                One Financial Center
   Washington, DC 20006                            Boston, MA 02111
                                                 e, CA 9007

   MARGARET M. ANDERSON                           MONICA A BLUT
   FOX SWIBEL LEVIN & CARROLL LLP                 DEMIDCHIK LAW FIRM
   200 West Madison St.                           923 E. Valley Blvd., Suite 268
   Chicago, IL 60606                              San Gabriel, CA 91776



   ASAHI INTECC USA INC                           CAIN BROTHERS
   2500 Red Hill Ave.                             601 California Street, Suite 1505
   Suite 210                                      San Francisco, CA 94108
   Santa Ana, CA 92705


   BDO USA, LLP, A CALIFORNIA                     SCHUYLER CARROLL
   CORPORATION                                    PERKINS COIE, LLP
   1888 Century Park East, 4th Floor              30 Rockefeller Plaza, Floor 22
   Los Angeles, CA 90067                          New York, NY 10112-0085


   Brent F Basilico                               COCHLEAR CORPORATION
   SELLAR HAZARD & LUCCIA                         13059 E Peakview Ave
   201 North Civic Drive, Suite 145               Englewood, CO 80111
   Walnut Creek,CA 94596


    BERKELEY RESEARCH GROUP LLC                   NATHAN F. COCO
    550 S. Hope Street                            MCDERMOTT WILL & EMERY
    Suite 2150                                    444 West Lake Street
    Los Angeles, CA 90071                         Chicago, IL 60606-0029


    SCOTT E. BLAKELEY                             DENTONS US LLP
    18500 Von Karman Ave.                         601 South Figueroa Street
    Suite 530                                     Suite 2500
    Irvine, CA 92612                              Los Angeles, CA 90025


Last updated 12/28/2018
Page 1 of 4
Case 2:18-bk-20151-ER      Doc 1207 Filed 01/07/19 Entered 01/07/19 12:19:10      Desc
                             Main Document    Page 5 of 7




   ECOLAB INSTITUTIONAL                      DONALD R. KIRK
   655 Loan Oak Drive                        CARLTON FIELDS JORDEN
   Eagan, MN 55121                           BURT, P.A.
                                             4221 W Boy Scout Blvd., Suite 1000
                                             Tampa, FL 33607-5780


   REFUGIO ESTRADA                           MEDTRONIC USA, INC
   c/o KATZ LAW, APC                         Doral Corporate Centre II
   11620 Wilshire Blvd. #900                 3750 NW 87th Ave, Suite 700
   Los Angeles, CA 90025                     Miami, FL 33178


   SHAWN C. GROFF                            MILBANK, TWEED, HADLEY
   1330 Broadway, Suite 1450                 & MCCLOY
   Oakland, CA 94612                         2029 Century Park East, 33rd Floor
                                             Los Angeles, CA 90067


   IAN A. HAMMEL                             CLAUDE D. MONTGOMERY.
   MINTZ LEVIN COHN FERRIS,                  DENTONS US LLP
   GLOVSKY & POPEO                           1221 Avenue of the Americas
   One Financial Center                      New York, NY 10020-1001
   Boston, MA 02111

   MELISSA W. JONES                          KEVIN MORSE
   WALLER LANSDEN DORTCH &                   Saul Ewing Arnstein & Lehr
   DAVIS, LLP                                161 North Clark Street, Suite 4200
   511 Union St., Suite 2700                 Chicago, IL 60601
   Nashville, TN 37219

   GREGORY KADEN                             NFS LEASING INC.
   GOULSTON & STORRS PC                      DEVANEY PATE MORRIS
   400 Atlantic Ave.                         & CAMERON LLP
   Boston, MA 02110                          c/o LESLEY A. RIIS
                                             402 W. Broadway, Suite 130
                                             San Diego, CA 92101

                                             JOHN R. O’KEEFE, JR.
   JAMES KAPP
   444 West Lake St., Suite 4000             METZ LEWIS BRODMAN MUST
                                             O’KEEFE LLC
   Chicago, IL 60606-0029
                                             535 Smithfield St., Suite 800
                                             Pittsburgh, PA 15222

Last updated 12/28/2018
Page 2 of 4
Case 2:18-bk-20151-ER        Doc 1207 Filed 01/07/19 Entered 01/07/19 12:19:10    Desc
                               Main Document    Page 6 of 7




   JIMMY D. PARRISH                            CHRISTOPHER RIVAS
   BAKER HOSTETLER                             REED SMITH
   200 S. Orange Ave., Suite 2300              355 South Grand Ave., Suite 2900
   Orlando, FL 32801                           Los Angeles, CA 90071


   LISA M. PETERS                              BENJAMIN ROSENBLUM
   KUTAK ROCK LLP                              250 Vesey St.
   1650 Farnam St.                             New York, NY 10281
   Omaha, NE 68102-2186


   DAVID M. POWLEN                             SCOTT SCHOEFFEL
   BARNES & THORNBURG LLP                      THEODORA ORINGHER PC
   1000 N. West Street, Suite 1500             535 Anton Blvd., 9th Floor
   Wilmington, DE 19801-1050                   Costa Mesa, CA 92626-7109


   MEGAN PREUSKER                              RYAN SCHULTZ
   MCDERMOTT WILL & EMERY                      FOX SWIBEL LEVIN & CARROLL
   440 West Lake Street                        LLP
   Chicago, IL 60606-0029                      200 W. Madison Street
                                               Suite 3000
                                               Chicago, IL 60606


   RACHEL C. QUIMBY                            MOLLIE SIMONS
   DAGLIAN LAW GROUP APLC                      LEONARD CARDER, LLP
   701 N. Brand Blvd., Suite 610               1330 Broadway, Suite 1450
   Glendale, CA 91203                          Oakland, CA 94612


   JASON REED                                  SODEXO, INC
   MASLON LLP                                  JD THOMPSON LAW
   3300 Wells Fargo Center                     c/o JUDY D THOMPSON ESQ
   90 S Seventh St                             P.O. Box 33127
   Minneapolis, MN 55402                       Charlotte, NC 28233


   PAUL J. RICOTTA                             MICHAEL A. SWEET
   MINTZ LEVIN COHN FERRIS                     345 California St., Suite 2200
   GLOVSKY & POPEO                             San Francisco, CA 94104
   Chrysler Center
   666 Third Ave
   New York, NY 10017

Last updated 12/28/2018
Page 3 of 4
Case 2:18-bk-20151-ER        Doc 1207 Filed 01/07/19 Entered 01/07/19 12:19:10   Desc
                               Main Document    Page 7 of 7



   PHILLIP G. VERMONT
   RANDICK O’DEA & TOOLIATOS LLP
   5000 Hopyard Rd., Suite 225
   Pleasonton, CA 94588


   WILLIAM P. WASSWEILER
   BALLARD SPAHR LLP
   80 S. Eighth St., Suite 2000
   Minneapolis, MN 55402

   CLARK WHITMORE
   MASON LLP
   3300 Wells Fargo Center
   90 S. 7th Street
   Minneapolis, MN 55402

   JADE M. WILLIAMS
   DLA PIPER LLP US
   444 W. Lake St., Suite 900
   Chicago, IL 60606-0089


   SAMUEL C. WISOTZKEY
   KOHNER, MANN & KAILAS SC
   4650 N. Port Washington
   Milwaukee, WI 53212-1077

   JOHN RYAN YANT
   CARLTON FIELDS JORDEN
   BURT, P.A.
   4221 W. Boy Scout Blvd., Suite 1000
   Tampa, FL 33607-5780

   FLORENCE ZABALA
   c/o POLIS & ASSOCIATES, APLC
   19800 MacArthur Blvd., Suite 1000
   Irvine, CA 92612

   MARIA ZAVALA
   c/o POLIS & ASSOCIATES
   19800 MacArthur Blvd., Suite 1000
   Irvine, CA 92612



Last updated 12/28/2018
Page 4 of 4
